THEA            ORNEY             GENERAL

                         OF-XAS
                        AUSTIN    ~.TEXAS



                        December 20, 1360

Honorable Jack Varner               Opinion i;o.W-971,
Co,untyAttorney
Nacogdoches County                 Re: Must a dismissed employee of
Nacogdoches, Texas                     an independent school district
                                       with less than 500 scholastics
                                       appeal directly to the State
                                       Commissioner of Education or
                                       must such employee appeal first
                                       to the County School Superinten-
                                       dent, then the County Board of
Dear Mr. Varner:                       School Trustees?
     You recently req,uestedthe opinion of this department on
the subject question. In your letter you quoted Section 1,
Article 2654-7, Vernon's Civil Statutes, which reads as follows:
          "Parties having any matter of dispute among them
     arising under provisions of the school laws of Texas,
     or any person or parties aggrieved by the actions or
     decisions of any Board of Trustees or Board of Educa-
     tion, may appeal in wr?tSng to the Commissioner of Ed-
     ucation who, after dunenotice to the parties interested,
     shall examine in a hearing and render a judgment with-,
     o,utcost to the parties involved. However, nothing
     contained in ;his Section shall deprive any party of a
     legal remedy.
     Yo,ualso quoted Article 2656, Vernon's Civil        Statutes,   which
reads in part as follows:
          "The State Superintendent shall be charged with
     the administration of the school laws and a general
     superintendency of the business relating to the pub-
     lic schools of the State, and he shall have printed
     for general distribution such number of copies of
     school laws as the State Board of Education may deter-
     mine. He shall hear and determine all appeals from
     the rulings and decisions of subordinate school officers,
     and all such officers and teachers shall conform to his
     decisions. Appeal shall always be from his rulings to
     the State Board. . . .'
     Additionally, you quoted Arti.cle2686, Vernon's Civ?~lSta-
tutes, which reads in part as follows:
Honorable Jack Varner, Page 2 (W-975)


             "All appeals from the Co,untySuperintendent
        of Public Instruction shall lie to the County
        Board of Trustees, and should either party de-
        cide to further appeal such matters, they are
        here given the right to elect to appeal to any
        court having proper jurisdiction of the s,ubject
        matter; or to the State Superintendent of Public
        Instruction as now provided by law, . . .'
     Article 2690, Vernon's Civil Statutes,  reads in part
as follows:
          ,t. . . In such independent school districts
     as have less than five hundred scholastic popu-
     lation, the reports of the principals and trea-
     surers to the State Department of Education shall
     be approved by the co,untysuperintendent before
     they are forwarded to the State Superintendent.
     All appeals in s,uchindependent school districts
     shall lie to the county superintendent, and from
     the decisions of the county superintendent to the
     State Superintendent, and thence to the State
     Board of Education."
     We notice that Articles 2654-7, Section 1, 2656 and
2686, Vernon's Civil Statutes, do not deal specifically
with the subject question. However, Article 2690 does, in
                              ject question. A reading of
specific terms, answer the s,ub
Article 2690 clearly reflects that all appeals in an lnde-
pendent school district having less than five hundred
scholastics shall go to the county superintendent, then to
the State Superintendent (now the State Commissioner of Edu-
cation) and then to the State Board of Education.
     A familiar and established rule of statutory construc-
tion is that a general provision is limited by a specific
provision when such provisions are in conflict and when they
are in pari materia. In State ex rel Peden v. Valentine,
198 S.W. 1006 (Civ. App., October 1917, writ ref.) where
the co,urtwas concerned with two provisions of theaTexas Con-
stltution which were in confli,ct,the Court stated 2s follows:

                  . It is a well-settled rule
             I,
              . .                             in the con-
        struction of constitutional law that a general
        provision sufficiently comprehensive to include
        a given subject-matter will be controlled by an-
        other provision specif+,callyrelating to the same
        subject-matter. . . .
.   -.




         Honorable Jack Varner, Page 3 (ww-975)


              In Perez v. Perez, 59 Tex. 322, the rule is stated thusly:
                     II
                    . . . The general rule is that when the law
              makes a 'generalprovision, apparently for all cases,
              and a special provision for a particular class, the
              general must yield to the special clause, so far as
              the particular class is concerned. . . .'
              Article 2690, Vernon's Civil Statutes, is the only statute
         we have found that specifically deals with appeals from indepen-
         dent school districts with a scholastic population of less than
         five hundred. Articles 2654-7, Section 1, 2656 and 2686, all
         deal, in general terms, with appeals of rulings or decisions of
         certain school officials and are therefore in oari materia with
         Article 2690. In view of the rule of statutory construction as
         set out in Peden v. Valentine and Perez v. Perez, both supra,
         it is our opinion that Article 2690 controls the subject question.
                                    SUMMARY
                     If a dismissed employee of an independent
                     school district with a scholastic popula-
                     tion of less than five hundred desires to
                     appeal from such dismissal, he should ap-
                     peal to the county superintendent and then
                     to the State Commissioner of Education, and
                     then to the State Board of Education.
                                        Yours very tr,uly,
                                        WILL WILSON
                                        Attornev General of Texas



                                              Joe B. McMaster
         JBM:mm/hmc                           Assistant
         APPROVED:
         OPINION COMMITTEE
         W. V. Geppert, Chairman
         Robert L. Armstrong
         W. Ray Scruggs
         Elmer McVey
         REVIEWED FOR THE ATTORNEY GENERAL
         BY: Leonard Passmore